PD-0427-15
                                Afo.


                          JOhJ TH- £
                    Court of cr\m\NAL APPEALS
                   .            austla/,te")(as            received in
                              Saul Salinas                   apr 172015
                                                         Abel Acosta, Clerk

        FILED IN
                       T7/F Jr/rrF /^ 7FXA.S
COURT OF CRIMINAL APPEALS

      APR 17 2015           FkOM APPEAL. a/C 03-fc-ooinc&
    Abel Acosta, Clerk      TRiAL CaUSET Aid. ^JjH
                            S/ia/ Saba Count i
       First Motion for extension dftimet6 file
        PeriTlOA/ FDR DISCRETJOA/AKJ KEVIETW

        To The. /-/onorablc- ducla€3 oF ^he. Courts &t CrunimJ
APPEALS :                                   °
 Comes A/otOj SaaLSahh^ PhF/J-jonenQhcl files SiisMatioA/ fbd
  On EXTENSioM 6-T SittyCteCd Jay in IvL^l Jv A'/e. (Uikbr?
  For QiScjreA-ionafy P*u/c~lQ~XN Support- df Jhh moho^j
   feH+iOner S/>oIMS W»e Ccur-r -/Ae &>//£> iJ/rtj? **
                                       OZ

   The -Mihk>/Jer ufas ComJiohd/h Ae 33 dmiaul biUricJ-
Lourj- ofi SartSabcK. (Louniy'• Te&chS b~P of/'enSe. of AaarvuJu4ecl